DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 9 August 2022 has been entered. Claim(s) 1, 3-5, 10-16, and 19-20 is/are pending in this application and examined herein. Claim(s) 4 is/are amended. Claim(s) 2, 17, and 18 is/are cancelled. Claim(s) 6-9 is/are withdrawn.
The rejections under 35 USC 112(b) to claims 4-5 as indefinite are withdrawn in view of the amendments to claim(s) 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn et al (WO 2012122035 A2, original document), hereinafter Penn, in view of Wittle et al (US 5673285 A), hereinafter Wittle, and evidentiary references Electrical Resistivity and Thermal Conductivity of Pure Aluminum and Aluminum Alloys up to and above the Melting Temperature, hereinafter Electrical Resistivity, and Nanocarbon-Inorganic Hybrids - Next Generation Composites for Sustainable Energy Applications, hereinafter Nanocarbon-Inorganic Hybrids.
Claims 1, 3, 10, 15-16, and 19-20 remain rejected as set forth in the Office Action dated 22 June 2022.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich et al (US 20170298476 A1), hereinafter Braydich and Wang (CN 1038873 A, machine translation), and evidentiary reference Melting Point of Common Metals, Alloys, & Other Materials, hereinafter Melting Point.
Claims 4-5 remain rejected as set forth in the Office Action dated 22 June 2022. The Examiner notes that while claim 4 was/were amended, the previously presented grounds of rejection teaches all of the limitations of the amended claims.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich.
Claim 11 remains rejected as set forth in the Office Action dated 22 June 2022.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Huang et al (CN 108504886 A, machine translation, original document), hereinafter Huang. 
Claim 12 remains rejected as set forth in the Office Action dated 22 June 2022.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Huang and Engineering ToolBox, Air - Composition and Molecular Weight, hereinafter Engineering ToolBox. 
Claim 13 remains rejected as set forth in the Office Action dated 22 June 2022.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Wittle and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of evidentiary reference ASM Handbook, Volume 02 - Properties and Selection: Nonferrous Alloys and Special-Purpose Materials - 5.1.2 Selection of Casting Alloys, hereinafter ASM Handbook.
Claims 14 remain rejected as set forth in the Office Action dated 22 June 2022.

Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the Examiner’s motivation of utilizing the electrode assembly of Wittle (US 5673285 A) in the process of Penn (WO 2012122035 A2) is insufficient, the Examiner respectfully disagrees. Penn teaches first melting aluminum and then mixing in carbon once the aluminum is in a molten state. While the instant claims, as Applicant points out, do not require melting (as in the phase change from solid to liquid state), the instant claims do require the heating of molten mixture at a temperature sufficient to maintain a molten state [0011], which is part of the process of Penn and is a step that is proper for one skilled in the art to seek to improve by using the electrode assembly of Wittle. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP 2145 (II) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that the applied references are silent to the uniformity of current and its effect on formation of covetic materials and the outcome of such would be unpredictable, the Examiner respectfully disagrees. Wittle teaches a concentric electrode arrangement which is radially symmetrical and has a constant distance between the electrodes, the current density (i.e. the overall flow of electrons) is inherently uniform as a result of the arrangement as there is nothing to cause the flow of electrons to behave differently in one region of the space between the electrodes from another (such as a shorter path between the electrodes in one area compared to another), and would be recognized by one of ordinary skill in electricity and physics. The Examiner further notes that a uniform current density would also have obvious benefit, as applying current is the method by which the single-phase metal-carbon material of Wittle is formed(ex. [0011-0012]), and it would have been obvious therefor to apply a uniform amount of current to the whole of the mixture to obtain a product where carbon has been incorporated into aluminum uniformly to obtain a material with consistent material properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP 2145 (X) A and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, while Penn in view of Wittle does not disclose a uniform current density or benefits of a uniform current density. Wittle teaches a concentric electrode arrangement which would be recognized by one of ordinary skill to produce a uniform current density, and would have obvious benefit, obtaining a product where carbon has been incorporated into aluminum uniformly to obtain a material with consistent material properties as discussed in b. above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733